990 So.2d 1274 (2008)
Thomas A. ROBICHAUX
v.
Grayling SHIELDS and Arthur Morrell In His Official Capacity as Clerk of Criminal District Court.
No. 2008-C-1681.
Supreme Court of Louisiana.
July 31, 2008.
WRIT GRANTED; JUDGMENT OF THE COURT OF APPEAL REVERSED AND SET ASIDE; CASE REMANDED TO THE COURT OF APPEAL, FOURTH CIRCUIT, FOR RECONSIDERATION OF THE APPEAL OF THOMAS A. ROBICHAUX. According to Article 2132 of the Louisiana Code of Civil Procedure, a record on appeal which omits a material part of the trial record may be corrected even after the record is transmitted. In the case at hand, it is clear Plaintiff's Exhibits 2 and 3 were admitted into evidence in the trial court and were not transmitted to the appellate court. Accordingly, we reverse and set aside the July 25, 2008, judgment of the Court of Appeal, Fourth Circuit, in matter No. 2008-CA-0960, Thomas A. Robichaux vs. Grayling Shields and Arthur Morrell, in his capacity as Clerk of Criminal District Court, ___ La.App. ___, 2008 WL 2861719. We further order the appellate court to order the record supplemented with all the evidence properly admitted in the trial court, particularly Plaintiff's Exhibits 2 and 3, and to reconsider expeditiously, with preference and priority, the appeal of Thomas A. Robichaux in light of the supplemented record.